DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement submitted on 24 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIZAWA et al. (US 2012/0050416 A1) in view of Kuriki (US 2009/0167834 A1).
As related to independent claim 1, ISHIZAWA et al. teaches a liquid ejecting apparatus (ISHIZAWA et al. – Figure 1, shown below) comprising: a carriage unit that includes a liquid ejecting head ejecting liquid onto a medium and reciprocates in a scanning direction of the liquid ejecting head (ISHIZAWA et al. – Page 3, Paragraph 43 and Figure 1, Reference #32 & #Y, shown below); a liquid container configured to store the liquid to be supplied to the liquid ejecting head and provided at a position different from a position where the carriage unit is disposed (ISHIZAWA et al. – Page 2, Paragraphs 38-39 and Figure 1, Reference #51, shown below); and a tube that supplies the liquid sent from the liquid container to the carriage unit (ISHIZAWA et al. – Page 2, Paragraphs 39 and Figure 1, Reference #52, shown below), wherein when the carriage unit reciprocates, in a case in which one direction is referred to as a first direction and another direction is referred to as a second direction, the tube extends from the liquid container in the second direction, forms a curved portion curving toward upstream in a transport direction of the medium (ISHIZAWA et al. – Page 4, Paragraphs 50-53 and 


    PNG
    media_image1.png
    497
    696
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    502
    630
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    301
    297
    media_image3.png
    Greyscale


Continuing with independent claim 1, ISHIZAWA et al. teaches the initial transport direction as indicated, but teaches the transport direction changing from vertical to horizontal during transport of the medium.  However, Kuriki teaches a liquid ejecting apparatus (Kuriki – Page 1, Paragraph 8 and Figure 3, shown below) comprising: a carriage unit (Kuriki – Figure 3, Reference #38, shown below) includes a space that expands in the transport direction (Kuriki – Figures 3 & 4, Reference #38, #41, & #31, shown below); a liquid container at a position different from the carriage unit (Kuriki – Page 4, Paragraph 44 and Figure 3, shown below) wherein when the carriage unit reciprocates, in a case in which one direction is referred to as a first direction and another direction is referred to as a second direction, the tube extends from the liquid container in the second direction, forms a curved portion curving toward upstream in a transport direction of the medium (Kuriki – Figure 3, Reference #103, #104, #105, & #38, shown below) and specifically teaches a horizontal transport direction (Kuriki – Figure 3, Reference #103, shown below).


    PNG
    media_image4.png
    537
    768
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    502
    525
    media_image5.png
    Greyscale



As related to dependent claim 2, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach the carriage unit has a regulation portion that regulates the tube at the coupling start point, and the regulation portion is positioned at a center portion of the carriage unit in a scanning direction (ISHIZAWA et al. – Marked Up Figure 3, Reference #103, #104, #105, & #38, shown below and Kuriki – Figures 3 & 4, both shown above).


    PNG
    media_image6.png
    301
    297
    media_image6.png
    Greyscale


As related to dependent claim 3, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach when liquid is not ejected onto a medium, the carriage unit waits at a standby position in one end of a movement path, and when the carriage unit is at the standby position, the carriage unit is closest to the curved portion (ISHIZAWA et al. – Figures 1 & 3, shown above and Kuriki – Figure 7, Reference #38 & #41, shown below).


    PNG
    media_image7.png
    528
    770
    media_image7.png
    Greyscale


As related to further dependent claim 4, 
As related to dependent claim 5, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach the space is provided to be recessed by an end surface of the carriage unit downstream in the transport direction and a wall which intersects the end surface and of which a surface extends from the end surface (ISHIZAWA et al. – Marked Up Figure 3, Reference #103, #104, #105, & #38, shown above and Kuriki – Figure 4, Reference #38, shown above) toward downstream in the transport direction to approach the coupling start point (ISHIZAWA et al. – Marked Up Figure 3, Reference #103, #104, #105, & #38, shown above).
As related to dependent claim 9, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach the carriage unit includes a liquid reservoir reserving the liquid supplied through the tube, at an upper portion thereof, and the tube is disposed in an area including a center of gravity of the carriage unit in a vertical direction (ISHIZAWA et al. – Figures 1 & 3 and Kuriki – Figures 3 & 4, all shown above).
As related to dependent claim 10, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach a transport section that transports a medium onto which liquid is ejected from the liquid ejecting head, wherein the transport section includes a first discharge roller pair at a position downstream of the liquid ejecting head in the transport direction (ISHIZAWA et al. – Figure 2, Reference #25, shown below and Kuriki – Figure 2, Reference #62, shown below), and a second discharge roller pair positioned downstream of the first discharge roller pair in the transport direction, and the tube is routed in a state in which the curved portion is .


    PNG
    media_image8.png
    492
    684
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    448
    766
    media_image9.png
    Greyscale


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ISHIZAWA et al. (US 2012/0050416 A1) and Kuriki (US 2009/0167834 A1) in further view of Nishida (US 2006/0187288 A1).
As related to dependent claim 6, the combination of ISHIZAWA et al. and Kuriki remains as applied above and continues to teach a first guide member and a second guide member that guide the carriage unit in the scanning direction at positions opposite to the tube in the transport direction, and are disposed at positions different from each other  (ISHIZAWA et al. – Page 3, Paragraph 43 & Figures 1 & 2, Reference #32, shown above and Kuriki – Page 4, Paragraph 45 & Figure 9, Reference #43 & #44, shown below).


    PNG
    media_image10.png
    525
    698
    media_image10.png
    Greyscale


Continuing with dependent claim 6, the combination does not specifically teach the guide members are disposed at positions different from each other in a vertical direction.  However, Nishida teaches a liquid ejecting apparatus with a scanning carriage and off-axis ink supply (Nishida – Figures 1 & 8, shown below), and specifically teaches a first guide member and a second guide member that guide the carriage unit in the scanning direction at positions opposite to the tube in the transport direction, and are disposed at positions different from each other in a vertical direction wherein the tube is disposed in an area between both outer ends of the first guide member and the second 


    PNG
    media_image11.png
    497
    735
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    501
    769
    media_image12.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to further detail or modify the structural layout and guide members of the liquid ejecting apparatus of the combination of ISHIZAWA et al. and Kuriki with the specific guide member locations of Nishida in an effort to provide an off-axis ink supply print system 

As related to further dependent claim 7, the combination of ISHIZAWA et al., Kuriki, and Nishida remains as applied above and continues to teach the first guide member is positioned below the second guide member, and the tube is disposed in an area including a part or entirety of a sliding portion between the first guide member and the carriage unit (Nishida – Figures 1 & 8, Reference #21, #22, & #62, shown above).
As related to further dependent claim 8, the combination of ISHIZAWA et al., Kuriki, and Nishida remains as applied above and continues to teach the tube is disposed in an area including a shaft of the first guide member in the vertical direction (Nishida – Figures 1 & 8, Reference #21 & #62, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuzaki et al. (US 2001/0026304 A1) teaches an off-axis liquid ejecting apparatus with two guide members positioned above and below each other in a vertical direction.  Pawlowski, Jr. et al. (US 6,422,693 B2) teaches an off-axis liquid ejecting apparatus with a regulation portion and the curved portion over the discharge section.  Samoto et al. (US 2006/0192833 A1) teaches an off-axis liquid ejecting apparatus with a regulation portion and the curved portion over the discharge section.  OKANO (US 2011/0216137 A1) teaches an off-axis liquid ejecting apparatus with two guide members, a regulation portion and the curved portion .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853